The Co-operative Republic of Guyana congratulates you, Mr. Peter Thomson, on your election as President of the General Assembly at its seventy-first session. The election of a representative of Fiji, a small island developing State, to preside over the General Assembly at this session is especially gratifying. The choice of theme for our general debate — “The Sustainable Development Goals: a universal push to transform our world” — is most appropriate.
We thank His Excellency Mr. Mogens Lykketoft, outgoing President of the General Assembly at its historic seventieth session, for his guidance of the Assembly over the past year.
Guyana commends Secretary-General Ban Ki-moon for his stellar stewardship of the United Nations during his decennium. The international community owes him an enormous debt of gratitude for the earnest efforts he has indefatigably exerted to alleviate human distress, promote peace and sustain development around the world.
The Secretary-General’s courageous campaign to combat the adverse effects of climate change and his commitment to sustainable development have been transformative. His labours bore fruit in the adoption of the 2030 Agenda for Sustainable Development, in September 2015, and in the signing of the Paris Agreement on Climate Change, in April 2016.
The 2030 Agenda and the Paris Agreement have had a massive and undeniable impact on the manner in which the world manages the environment. The 2030 Agenda and the Paris Agreement are evidence of environmental common sense. They are excellent examples of the sort of collective action most likely to ensure a sustainable future and safety for the planet. They are harbingers of hope for everyone, everywhere, forever. The Secretary-General’s leadership has irreversibly led the United Nations further along a green path. We thank him heartily.
Guyana is part of this global green movement. Our natural assets, our commitment to sustainable development, our contribution to conquering the adverse effects of climate change and our collaboration with the international community in seeking solutions to global threats have distinguished us an emergent green State. We are a State that will ensure a secure future for our people in the pursuit of a green economy. We are a State that is proud of its place as a reliable and cooperative partner in international efforts to protect the earth’s environment.
Guyana recognizes the interlocking objectives of the Agenda and the Agreement. It realizes that the establishment of a green State is consistent with building climate resilience while mitigating the effects of climate change. Guyana promises to continue to work towards the Agenda’s goals, particularly by contributing to limiting increases in global temperatures, and to work towards a green path of development that is in accord with the Agreement’s nationally determined commitments.
Guyana serendipitously stands at the centre of the Guiana Shield, one of the world’s last remaining spheres of virgin tropical rainforest. The Guiana Shield spans an area of 2.7 million square kilometres, an area larger than Greenland, and it is shared by six South American countries and territories — parts of Brazil and Colombia, all of Guyana, all of French Guiana, all of Suriname and part of Venezuela. Guyana, as a part of that Shield, is a net carbon sink. A green canopy of rainforest envelops more than 85 per cent of our land mass, the second highest percentage forest cover on earth. Guyana is pursuing a green path so as to better understand how to protect its precious biodiversity and sustainably manage its complex ecosystems.
Guyana made a covenant with the world to be an exemplar of green growth in 1989, three years before the United Nations Conference on Environment and Development, in Rio de Janeiro in 1992. We made a gift to the prospect of sustainable development and to the project of protecting our environment through a generous grant of 371,000 hectares of our pristine forests, to be used as an international model for research, training and the development of technologies that will promote the conservation and the sustainable and equitable use of tropical rainforests in a manner that will lead to lasting ecological, economic and social benefits for the people of Guyana and the world in general. The Iwokrama International Centre for Rainforest Conservation and Development, located in the centre of our country and at the heart of the Guiana Shield, survives and thrives as a testament to Guyana’s commitment to sustainable development and environmental conservation.
Guyana is an important partner in the global environmental movement. It entered into an agreement with the Kingdom of Norway to provide the world with a relevant, replicable model of how the United Nations Programme on Reducing Emissions from Deforestation and Forest Degradation and the Role of Conservation, Sustainable Management of Forests and Enhancement of Forest Carbon Stocks in Developing Countries (REDD-plus mechanism), the mechanism for reducing emissions from deforestation and forest degradation, can align the development objectives of forest countries with the world’s need to combat climate change. It has also entered into agreements with the Kingdom of the Netherlands, the Federal Republic of Germany, Japan and other States, and international organizations.
Guyana reaffirms its commitment to Goal 15 of the Agenda under which States Members of the United Nations pledge to protect, restore and promote sustainable use of terrestrial ecosystems, sustainably manage forests, combat desertification and halt and reverse land degradation and biodiversity loss. Guyana is improving the management of its ecosystems and natural resources in order to conserve its forests and their rich biodiversity. We will fulfil our obligation under the Intended Nationally Determined Contributions set forth in the Paris Agreement.
Guyana will continue its research by establishing an international institute for biodiversity at the Iwokrama International Centre for Rainforest Conservation and Development. That institute will allow scientists and
16-29296 23/56 students from the Caribbean and around the world to come to our country to increase their knowledge of vital ecosystems and share in the study of the Guiana Shield and its amazing biodiversity.
Goal 13 of the Agenda calls for urgent action to combat climate change and its impact. This goal envisages and encourages international cooperation to reduce greenhouse-gas emissions and abate the adverse impact of climate change. The Agreement obligates Member States to take action to limit the temperature increase to 1.5°C above pre-industrial levels and foster climate resilience and low greenhouse-gas emissions development in a manner that does not threaten food production.
Guyana is developing a comprehensive emissions- reduction programme as part of its responsibility to contribute to global solutions in the face of the threat of climate change. We will set aside an additional 2 million hectares of our territory for conservation purposes. Guyana is pursuing a low-carbon growth trajectory to enhance its contribution to the campaign against climate change through the preservation of its forests, within the ambit of the REDD-plus mechanism. It will contribute up to 48.7 million metric tonnes of carbon-dioxide equivalents to the global mitigation effort, through an avoided-emissions programme.
The Agreement on climate change and the Agenda both emphasize the importance of financial flows in supporting the efforts of States pursuing a green path to development, so that they can meet their adaptation and mitigation obligations and implement the Intended Nationally Determined Contributions. I must state, however, that all our efforts — nationally, regionally and globally — for the advancement of development in an environment of peace and stability, are being challenged by the territorial ambitions of our neighbour, the Bolivarian Republic of Venezuela.
Guyana celebrated the fiftieth anniversary of its independence this year. Regrettably, Venezuela acknowledged this anniversary by reasserting, on 26 May, our independence day, its repudiation of a border treaty that it had solemnly signed 117 years ago and ratified and respected for over 60 of the years since then.
I addressed the Assembly last year and warned of the danger that Venezuela posed to the peace and security of our region due not to its internal instability, but to its external assault on Guyana’s sovereignty and territorial integrity (see A/70/PV.16). I placed my hopes in the fact that the process for the final resolution of Venezuela’s unworthy territorial claims rested now in the hands of the Secretary-General of the United Nations. Since my address last year, Venezuela has used every means to stall, as it has intensified its aggression against Guyana and thwarted all of the Secretary-General’s efforts to pursue a way forward, at least in terms of a process that would lead to a final resolution of the controversy.
Guyana stands ready to have the International Court of Justice reach a final determination on the matter. We will work resolutely with the Secretary- General in his final months of office, and with his successor, to free Guyana from this surreal burden. In the Geneva Agreement of 1966, Venezuela agreed that the Secretary-General would determine the means of settlement of this controversy, including by judicial settlement. Yet Venezuela defies his every effort to fulfil that commitment.
The United Nations cannot be a dispassionate party to a threat to peace anywhere and to a challenge to the law of nations. Venezuela’s territorial claim is such a challenge. It strikes at the heart of the United Nations. It strikes at the heart of the United States trusteeship of the law of nations. It strikes at the heart of the United Nations Charter, which the Secretary-General is sworn to uphold. Guyana, a small State, must look to the United Nations for protection against threats to its security, for intervention, for peace and for respect for international law.
My plea for international understanding of our plight has nothing to do with Venezuela’s internal situation. The ordinary people of Venezuela are our sisters and brothers. Their pain touches our hearts, and we wish them early relief from their agony. However, Venezuela’s claims are a threat to Guyana’s existence as an independent nation. They are a scandalous revival of the disease of the conquistadores that once plagued Venezuela’s own history. They are a crime against our humanity, clothed in the verbiage of national honour.
I also wish to iterate Guyana’s ongoing support, within the context of the preservation of sovereignty and its link with sustainable development, for the complete removal of the commercial, economic and financial blockade imposed by the United States against another Caribbean country, the Republic of Cuba. We cannot commit to policies that transform our economies with a view to providing development for our peoples and not demonstrate the political will necessary to change systems that are in direct contradiction to those policies.
Guyana is on a path to becoming a green State. However, its efforts — and those of other small States — will be derailed unless there is collective commitment by the greater part of the international community to collaborate with those States determined to pursue a low-carbon, low-emissions path to sustainable development and to stopping the rise of global temperatures.
The road from Stockholm in 1972 to Paris in 2015 has been long and difficult. However, the words of the Declaration of the United Nations Conference on the Human Environment remain as relevant in 2016 as they were 44 years ago, in 1972:
“A point has been reached in history when we must shape our actions throughout the world with a more prudent care for their environmental consequences. Through ignorance or indifference we can do massive and irreversible harm to the earthly environment on which our life and well- being depend. Conversely, through fuller knowledge and wiser action, we can achieve for ourselves and our posterity a better life in an environment more in keeping with human needs and hopes... To defend and improve the human environment for present and future generations has become an imperative goal for mankind ...” (A/CONF./48/14/Rev.1, para. 6).
The General Assembly at the seventy-first session now has the opportunity and the obligation to commit to measures to defend and improve the human environment for present and future generations, thereby making the road forward into the future an easier one for posterity. Venezuela’s aggression against Guyana should not be allowed to threaten our children’s future.
